GOODWYN, Justice.
Petition of Charlie Carlisle, Jr., for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in the case of Carlisle v. State, 58 So.2d 638.
We have examined the opinion of the Court of Appeals in connection with the petition, and it is our view that the testimony objected to, as set out in the opinion of the Court of Appeals on rehearing, was a part of the res gestae and, therefore, admissible. Brown v. State, 249 Ala. 5, 31 So.2d 681; Collins v. State, 138 Ala. 57, 34 So. 993; Welch v. State, 28 Ala.App. 273, 279, 183 So. 879, certiorari denied, 236 Ala. 577, 183 So. 886. We, therefore, pretermit consideration of the other theories on which the Court of Appeals acted with respect to such testimony.
The petition for issuance of the writ of certiorari is denied.
Writ denied.
LIVINGSTON, C. J., and FOSTER and SIMPSON, JJ., concur.